UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING o Form 10-Ko Form 20-Fo Form 11-Ký Form 10-Qo Form N-SARo Form C-SAR For the Period Ended: January 31, 2013 If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:N/A PART I – REGISTRANT INFORMATION PopBig, Inc. Full Name of Registrant Ravenwood Bourne, Ltd Former Name if Applicable 1900 Main Street, Suite 300 Address of Principal Executive Office Irvine, California 92614 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12(b)-25(b), the following should be completed.(Check box if appropriate) ý (a) The reasons described in reasonable detail in Part III of this Form could not be eliminated without unreasonable effort or expense; ý (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form N-SAR, or Form N-CSR or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of the transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail the reasons why Form 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report portion thereof could not be filed within the prescribed time period. The Registrant is unable to file its quarterly report on Form 10-Q within the prescribed time period because the Registrant requires additional time to finalize its financial statements for review by its independent accountant. PART IV – OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification: Keith A. Rosenbaum 851-4300 (Name) (Area Code) (Phone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the Registrant was required to file such report(s) been filed.If the answer is no, identify the report(s): YesýNoo (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesoNoý If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. PopBig, Inc. (Name of Registrant as specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: 15 March 2013 BY: /s/ Keith A. Rosenbaum NAME: Keith A. Rosenbaum TITLE: CEO
